559 F.2d 963
Louis VERNELL, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 76-3929Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 21, 1977.

Robert W. Rust, U. S. Atty., Marsha L. Lyons, Asst. U. S. Atty., Miami, Fla., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before THORNBERRY, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
Louis Vernell appeals from the denial on September 7, 1976, of his Motion for Rehearing and Vacation of an Order dismissing his § 2255 petition.  The Motion for Rehearing and Vacation of an Order requests reconsideration of issues which have been raised and reviewed in earlier motions and appeals.  Vernell still asks that his conviction be overturned because of the same "newly discovered evidence" which was before this court at the time of his first direct appeal and because of the same perjured testimony and alleged wiretap which was before this court on the appeal from the denial of the motion for a new trial.  The grounds raised in the instant § 2255 petition have been previously decided by both the district court and this court in petition for rehearing, motion for new trial, and the direct appeal therefrom.  Accordingly, we AFFIRM.  See, e.g., Blackwell v. United States, 429 F.2d 514 (5 Cir. 1970); Del Genio v. United States, 352 F.2d 304 (5 Cir. 1965).



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I